Citation Nr: 0216512	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  01-05 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a pilonidal cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1951 to September 
1953.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Nashville, Tennessee.

In July 2001, the veteran was afforded a personal hearing at 
the RO.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  In March 1979, the Board denied the veteran's claim of 
entitlement to service connection for a pilonidal cyst 
because the first medical evidence of a pilonidal cyst was in 
1957, approximately 4 years after service discharge.

2.  Evidence received subsequent to the March 1979 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's March 1979 decision, wherein service 
connection for a pilonidal cyst was denied, is final.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2002).

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a pilonidal cyst.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of Notice and Assistance.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)).  These changes 
are prospective for claims filed on or after August 29, 2001, 
and are, accordingly, not applicable in the present case.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the April 2001 rating decision; May 2001 
statement of the case; May 2002 supplemental statement of the 
case; and April 2001 and May 2001 letters from the RO.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records and VA medical records.  
Further, the veteran has been afforded a personal hearing 
before the RO.  As such, the VA's duties under the VCAA have 
been satisfied.

Legal Criteria and Analysis.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110.

Service connection may be established for a disability 
resulting from diseases or injuries in service or for a 
disability diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d).  Establishing service connection 
for a disability which has not been shown in service requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1153; 
38 C.F.R. §§ 3.303(a), 3.304, 3.306.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service. 
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).

Reopening a claim which has been previously and finally 
disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. 
App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 522, 
524 (1996).

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156(a).

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The second question is 
whether the evidence is "material" in that it bears 
directly and substantially on the matter under consideration.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a).  When determining 
whether the veteran has submitted new and material evidence 
to reopen the claim, consideration must be given to all of 
the evidence since the last final denial of the claim.  Evans 
v. Brown, 9 Vet. App. 273 (1996).

The Board denied the veteran's claim for service connection 
for a pilonidal cyst in March 1979.  The Board noted that 
even though all of the veteran's service medical records were 
not available, service incurrence in some cases could be 
shown by treatment in the immediate post-service years.  In 
this case, since the first medical evidence of a pilonidal 
cyst was approximately 4 years after service discharge, the 
Board held that the evidence did not adequately support a 
favorable conclusion as regards service incurrence.  The 
Board's decision became final.  38 U.S.C.A. § 7104(b).

The matter under consideration in this case is whether a 
pilonidal cyst was either incurred during the veteran's 
active military service, or whether a pre-existing pilonidal 
cyst was aggravated by this period of service.  For the 
veteran's claim to be reopened, evidence must have been 
presented, or secured, since the March 1979 Board decision 
which is relevant to, and probative of, this matter.

Relevant evidence of record at the time of the March 1979 
Board decision consisted of (1) a service medical record 
dated in November 1951; (2) VA treatment records, to include 
hospitalization records, dating from July 1957 to October 
1957; (3) medical statements from J. Woodall, M.D., dated in 
June 1973 and in April 1978; and (4) a July 1978 VA 
examination.  The Board found that this evidence did not show 
that the veteran's pilonidal cyst was incurred in active 
military service.

Relevant evidence submitted since March 1979 includes:  (1) 
VA medical records dating from March 2000 to September 2000 
and from May 2001 to July 2001; (2) various lay statements 
from the veteran; and (3) the veteran's testimony at his July 
2001 personal hearing.  The evidence added to the record 
after the March 1969 decision is insufficient to establish a 
basis for reopening the veteran's claim for service 
connection for a pilonidal cyst.  As previously noted, the 
reason for the Board's March 1979 denial was that there was 
no evidence of the disorder in service.  Therefore, the type 
of evidence necessary to reopen the veteran's claim would be 
evidence showing or at least tending to show that the veteran 
manifested a pilonidal cyst during service.  The Court has 
held that evidence considered to be new and material 
sufficient to reopen a claim should be evidence that tends to 
prove the merits of the claim that was the specified basis 
for the last final disallowance of the claim.  Evans v. 
Brown, 9 Vet. App. 273, 284 (1996).  However, as noted above, 
the Federal Circuit in Hodge stated that evidence which 
contributed to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it would not eventually alter the decision, would 
constitute new and material evidence.  Hodge, 155 F.3d at 
1363.

The evidence submitted since the last final denial contains 
no new information concerning the circumstances surrounding 
the origin of the veteran's pilonidal cyst.  The recent VA 
medical records reflect the veteran's history of a pilonidal 
cyst, but not a current diagnosis.  Rather, the records 
reflect complaints of fecal incontinence, and diagnoses of 
internal hemorrhoids and decreased anal sphincter tone.  The 
Board has carefully considered the veteran's testimony at his 
July 2001 hearing, at which time he recounted the incident 
that he asserts precipitated the disorder on appeal.  
However, the veteran's testimony is not competent to 
establish that he incurred a pilonidal cyst during his active 
service.  The Board notes that while lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 468 (1993) 
(an appellant's own recitations of his medical history do not 
constitute new and material evidence sufficient to reopen his 
claim when this account has already been rejected by the VA).

Therefore, the additional evidence is insufficient to 
establish a basis for reopening the veteran's claim for 
service connection for a pilonidal cyst.  In the language of 
the applicable regulation, the evidence presented and secured 
since the last final denial of service connection for a 
pilonidal cyst does not bear directly and substantially upon 
the specific matter under consideration (whether the 
veteran's disorders were incurred in or aggravated by 
service), all argument submitted is cumulative and redundant 
with earlier argument, and no evidence submitted since that 
last final denial is so significant that it must be 
considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a).


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a pilonidal cyst not having been 
submitted, the benefits on appeal remain denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

